HEDRICK, Judge.
Plaintiff contends the court erred in submitting to the jury the issue of contributory negligence.
Defendants argue that the physical evidence at the scene of the collision when considered with the testimony of the plaintiff and the witness Simpson and when considered in the light most favorable to the defendants, as must be done in this case, Anderson v. Butler, 284 N.C. 723, 202 S.E. 2d 585 (1974), is sufficient to support a finding by the jury that at least a portion of plaintiff’s truck was being operated on the west side of the road in defendant’s lane at the time of the accident. We do not agree. No construction of the evidence will permit a finding that any portion of the truck being operated by plaintiff ever crossed over the center line into defendant’s lane. All of the evidence tends to show that the collision occurred on the east side of the road.
Defendants contend the evidence is sufficient to raise an inference that plaintiff was negligent in that he failed to keep a proper lookout, failed to keep his truck under control, and failed to exercise due care to avoid the collision. In their brief defendants’ state:
“Under all the evidence concerning the physical layout of the scene, the width of the road, the shoulders and the vehicles, and the photographs, exhibits and diagram, there is ample evidence from which the jury could infer and find, even if it believed that the Houpe vehicle was completely in the wrong lane, that the appellant. Michael Miller could have seen it there, had he been keeping a lookout and seen what there was to see, at a time when *107under all the circumstances and the exercise of due care and control of his vehicle, he could have taken the necessary evasive action to avoid colliding with the other vehicle.”
The foregoing statement is untenable simply because there is no evidence in this record from which the jury could find that any act or omission upon the part of the plaintiff was a proximate cause of the collision. This is true because there is no evidence in the record as to where the two vehicles were in relation to each other when defendant’s automobile crossed over the center line into the northbound lane or plaintiff’s lane of the road. From the evidence in the record the jury could only speculate as to whether plaintiff should have seen defendant’s automobile on the wrong side of the road in his lane in time to have taken any action to avoid the collision. We hold the court erred in submitting the issue of contributory negligence to the jury.
Plaintiffs have additional assignments of error concerning the admission of testimony at trial and the charge to the jury, but since we remand the case to the superior court for a new trial on all the issues, Robertson v. Stanley, 285 N.C. 561, 206 S.E. 2d 190 (1974), we need not discuss these assignments of error.
Reversed and remanded.
Judge Parker concurs.
Judge Clark concurs in result.